DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant(s) elected Claims 1-15, Group I, in response to the Election/Restriction submitted 10/08/2021, as the elected subject matter.  Claims 16-20, Group 2, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 12/06/2021. 

Preliminary Amendment
The preliminary amendments of claims, filed 12/06/2021, has been fully considered.

Status of Claims
Claim 1-20 are pending with claims 1-15 under examination and claims 16-20 withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/03/2020 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 refers to “when the engagement is engaged” which should recite “when the engagement element is engaged”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim1 line 3 refers to “a sample”.  Claim 1 line 1 also refers to “a sample” and then “the sample” is referenced in line 2.  It is unclear if Applicant(s) are attempting to recite two distinct samples or if Applicant(s) are intending to refer to the previously recited sample.  Perhaps Applicant(s) intend to recite “the sample” or “a sample rack”?


Claim 1 lines 5-6, 8, and 10, claims 2-4, claims 6-8, and claims 10-11 recite “the sample rack”.  However, Applicant(s) do not previously refer to “a sample rack” in the claims and it is unclear what “the sample rack” is referring to.  Perhaps Applicant(s) intend to recite “a sample rack” in the first instance?

Claim 4 refers to “a second sensor”.  Claim 4 is dependent from claim 2 which recites “at least one sensor”, but never actually require a first sensor.  The term “second sensor” is unclear because Applicant(s) do not refer to a first sensor in claims 2 or 4 and the term “second sensor” suggests that there is also “a first sensor” however, no first sensor is recited in either claims 2 or 4.  Is a first sensor required?

Claims 5, 11-12, and 15 refer to “the vertical axis”.  It is unclear what Applicant(s) are referring to as “the vertical axis” because Applicant(s) do not establish “a vertical axis” with respect to any structural features of the device.  How is the vertical axis defined in relation to the sample analysis system?

Claim 6 recites “a sample rack”.  However, claim 1 previously refers to “the sample rack”.  It is unclear if Applicant(s) are attempting to define a second sample rack or if Applicant(s) are referring to the previously recited sample rack.  Perhaps Applicant(s) are intending to recite “the sample rack”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5-6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse et al. (US 2016/0060680 – hereinafter “Buse” – already of record)

Regarding claim 1, Buse discloses a sample analysis system for analyzing a sample (Buse; [0003]), comprising: 
at least one test device for analyzing the sample (Buse; fig. 1, #100, #400, [0138, 0142, 0157]); and 
a rack handler operable to move a sample from a first location to a second location along a travel path (Buse disclose rack handler 312 moves a sample 160 from the first module 100 to the second module 400 and to move receptacles into different positions in the second module 400; figs. 14 & 27-33,  #312, [0160, 213-0214]), 
the rack handler having a rotation assembly (Buse; fig. 34, #212, [0214]) including 
a) an engagement element for engagement with the sample rack (Buse; fig. 30, #318, [206]), and 

wherein the rotation assembly rotates the sample rack from a first orientation into a second orientation along the travel path when the engagement element engages the sample rack when the sample rack is disposed on the rack handler (Buse; [0213-0214]).  


Regarding claim 5, Buse discloses the sample analysis system of claim 1 above, wherein the engagement element extends along the vertical axis, such that the motor is adapted to cause the engagement element to rotate about the vertical axis (Buse; fig. 34 shows the engagement element 318 configured to rotate about a vertical axis of the rotation assembly 212).  

Regarding claim 6, Buse discloses the sample analysis system of claim 1 above, further comprising a sample rack for carrying a sample collection unit, the sample rack including a slot, wherein the engagement element is sized to engage the slot of the sample rack (Buse; the bottom portion of manipulating structure 166 forms a slow which is engaged by the engagement element 318; figs. 2 & 30, [0135, 0206]).  

Regarding claim 10, Buse discloses the sample analysis system of claim 1 above, wherein the engagement element disengages from the sample rack after the sample rack rotates into the second orientation when the sample rack is present (Buse; [0278]).  

Regarding claim 11, Buse discloses the sample analysis system of claim 1 above, wherein the engagement element includes a base and a protrusion that projects upward from the base, 

    PNG
    media_image1.png
    460
    827
    media_image1.png
    Greyscale

wherein when the sample rack is present on the rack handler, rotation of the engagement element when the protrusion engages the sample rack cause the sample rack to rotate about the vertical axis (Buse; figs. 30 & 34 – the sample rack rotates about the vertical axis of the rotation assembly 212 when the sample rack is present on the rack handler and when the protrusion engages the sample rack).  

Regarding claim 12, Buse discloses the sample analysis system of claim 11 above, wherein the protrusion projects from the base along the vertical axis (Buse; the protrusion as defined in figure 30 above protrudes from the vertical axis of the base).  

Regarding claim 13, Buse discloses the sample analysis system of claim 11 above, wherein the protrusion is an elongated tab (Buse; the protrusion as defined in figure 30 above is an elongated tab).  

Regarding claim 14, Buse discloses the sample analysis system of claim 11 above, wherein the protrusion has a polygonal cross-sectional shape (Buse; the protrusion as defined in figure 30 above has a polygonal cross-sectional shape).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Buse and further in view of Sakamoto (US 2019/0018032 – hereinafter “Sakamoto”)

Regarding claim 2, Buse discloses the sample analysis system of claim 1 above, further comprising at least one sensor that determines a position of the sample rack on the travel path when the sample rack is present on the rack handler (Buse; fig. 35, #226, #228, [0217-0218]).
Buse does not disclose a controller electronically coupled to the at least one sensor and the motor, the controller being configured to, in response to receiving data concerning the position of the sample rack, cause the rotation assembly to rotate the engagement element.  
However, Sakamoto teaches the analogous art of a sample analysis system for analyzing a sample (Sakamoto; fig. 1, #100, [0027]), comprising: a rack handler operable to move a sample from a first location to a second location along a travel path (Sakamoto; fig. 1, #30, [0059, 0061]), the rack handler having a rotation assembly (Sakamoto; fig. 1, #33, [0061, 0069]) including a) an engagement element for engagement with the sample rack (Sakamoto; fig. 1, #33a, [0069]), and b) a motor coupled to the engagement element and is operable to cause rotation of the engagement element (Sakamoto; [0069]), wherein the rotation assembly rotates the sample rack from a first orientation into a second orientation along the travel path when the engagement element engages the sample rack when the sample rack is disposed on the rack handler (Sakamoto discloses rotating a sample rack from emergency sample loading portion 39 to the second conveyor line 36; [0069-0070]) further comprising at least one sensor that determines a position of the sample rack on the travel path when the sample rack is present on the rack handler, a controller electronically coupled to the at least one sensor and the motor, the controller being configured to, in response to receiving data concerning the position of the sample rack, cause the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analysis system and sensor of Buse to further comprise a controller electronically coupled to the at least one sensor and the motor, the controller being configured to, in response to receiving data concerning the position of the sample rack, cause the rotation assembly to rotate the engagement element, as taught by Sakamoto, because Sakamoto teaches the sensor provides positional information of the sample rack to allow controlled operations of the rack handler to be carried out; [0122-0123]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Buse and Sakamoto both teach a sample analysis system comprising a rack handler that rotates a sample rack.

Regarding claim 3, modified Buse teaches the sample analysis system of claim 2 above, where the at least one sensor is a first sensor (Buse; fig. 35, #226, #228, [0217-0218]).
Modified Buse does not teach the first sensor that determines when the sample rack is in the first orientation and is engaged with the engagement element when the sample rack is present on the rack handler.
However, Sakamoto teaches the analogous art of a sample analysis system for analyzing a sample (Sakamoto; fig. 1, #100, [0027]), comprising: a rack handler operable to move a sample from a first location to a second location along a travel path (Sakamoto; fig. 1, #30, [0059, 0061]), the rack handler having a rotation assembly (Sakamoto; fig. 1, #33, [0061, 0069]) including a) an engagement element for engagement with the sample rack (Sakamoto; fig. 1, #33a, [0069]), and b) a motor coupled to the engagement element and is operable to cause rotation of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one sensor and controller of modified Buse with the first sensor and controller configured determine when the sample rack is in the first orientation and is engaged with the engagement element when the sample rack is present on the rack handler, as taught by Sakamoto, because Sakamoto teaches the sensor and controller configured to determine when the sample rack is in the first orientation and is engaged with the engagement element provides positional information of the sample rack with respect to the rack handler 30 to allow controlled operations of the rack handler 30 to be carried out; [0122-0123]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Buse and Sakamoto both teach a sample analysis system comprising a rack handler that rotates a sample rack.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buse and further in view of Seaton et al. (US 5,736,102 – hereinafter “Seaton”)

Regarding claim 7, Buse discloses the sample analysis system of claim 6 above.

However, Seaton teaches the analogous art of a sample analysis system for analyzing a sample (Seaton; fig. 1, #20, col. 3 lines 41-42) comprising a rack handler (Seaton; fig. 1, #100, col. 3 lines 52-58) having a rotation assembly (Seaton; fig. 3, #40A, 48A, 42A, 46A, 38A, 50A, 52A, 44A, 54A, col. 7 lines 65-67, col 8 lines 1-15) including an engagement element for engagement with the sample rack (Seaton; fig. 3, #38a, col. 8 lines 14-15) and a motor coupled to the engagement element to rotate the engagement element (Seaton; fig. 3, 54A, col. 8 lines 16-29), a slot in the sample rack configured to engage the engagement element (Seaton; fig. 5, #60A, col. 10 lines 29-42) wherein the sample rack includes at least one interference groove disposed along the slot, wherein the engagement element rotates in the slot of the sample rack a first rotational distance to engage the at least one interference groove in the sample rack (Seaton; fig. 10, the slot 60A includes slanted ends to allow the engagement element 38A to rotate into the slot of the sample rack a first rotational distance to engage the interference groove; figs. 4 & 11, 38A, 60A, col. 8 lines 16-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample rack slot and engagement element of Buse with the sample rack slot and engagement element, as taught by Seaton, because Seaton teaches the sample rack slot and engagement element provides independent drive systems that can simultaneously transport a number of trays loaded with samples independently, permitting processing by the various stations of the trays at the same time, without significant delay and complexity, while also permitting the performance of the functions of loading sample fluids in a single automated device without human intervention (Seaton; col. 2 lines 21-36).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Buse .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buse.

Regarding claim 15, Buse discloses the sample analysis system of claim 11 above, wherein the protrusion is along an axis that intersects and is perpendicular to the vertical axis (The protrusion as defined in figure 30 above is along an axis that intersects and is perpendicular to the vertical axis of the rotation assembly 212).
Buse does not teach a plurality of protrusions that are spaced apart and aligned with each other.
However, Buse does provide support for a protrusion that projects upward from the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protrusion that projects upward from the base of Buse to comprise a plurality of protrusions that are spaced apart and aligned with each other, because the plurality of protrusions that are spaced apart and aligned with each other is merely a duplication of parts what would allow various degrees of rotation of the sample rack about the vertical axis. The modification resulting in the engagement element comprising a plurality of protrusions extending from the base.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Chida et al (US 2017/0153261) discloses a rack handler comprising a rotation assembly.
Cohen (US 6,444,472) discloses a sample rack handling system comprising a sample rack with a slit that engages with the rack handling system.
Koike (US 2006/0216199) discloses a sample rack handling system comprising a sample rack with a slit that engages with the rack handling system.
Haechler et al. (US 2014/0072473) discloses a rack handling system having a rotation assembly.
Kurahara (US 2016/0047833) discloses a rack handling system comprising an engagement element.
Behnk et al. (US 2013/0195720) discloses a sample rack handling system comprising a sample rack with a slot that engages an engagement element to transport the sample rack along a travel path.
Tatsutani et al. (US 8,828,319) discloses a sample rack handling system comprising a rotation assembly.
Sasaki et al. (US 2018/0149667) discloses a sample rack handling system comprising a rack with a slot that engages with an engagement element.
Bucher et al.(US 2015/0160249) discloses a sample rack handling system comprising a sample rack with a slot that engages with an engagement element.

Allowable Subject Matter
Claims 4, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a rack handler comprising a rotation assembly including an engagement element for engagement with a sample rack and motor, the rotation assembly configured to move the sample rack from a first orientation into a second orientation along a travel path, at least two sensor that determine a position of the sample rack on the travel path including a first sensor that determines the sample rack is in the first orientation and is engaged with the engagement element and a second sensor that is configured to determine when the sample rack is in the second orientation and disengaged from the engagement element, a controller configured to cause the rotation assembly to rotate the engagement element and move the sample rack along the sample path.  The system further being defined by the sample rack including at least one interference groove disposed along a slot in the sample rack, wherein the engagement element is sized to engage the slot of the sample rack and rotates a first rotation distance to engage the interference groove and a second rotational distance to rotate the sample from the first orientation into the second orientation when the engagement element is engaged with the interference groove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798            

/Benjamin R Whatley/Primary Examiner, Art Unit 1798